
	
		I
		111th CONGRESS
		1st Session
		H. R. 1766
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 40, United States Code, to authorize the
		  use of Federal supply schedules for the acquisition of environmentally
		  preferable green commodities and services and certain other
		  related items by State and local governments.
	
	
		1.Short titleThis Act may be cited as the
			 Green Acquisition
			 Act.
		2.Authorization for
			 acquisition of environmentally preferable green commodities and
			 services and certain other related items by State and local governments through
			 Federal supply schedulesParagraph (1) of section 502(c) of title 40,
			 United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(C)Environmentally
				preferable green commodities and services (as contained in
				Federal supply classification code groups 03FAC, 51V, 56, 72IA, 73, 75, 899 or
				any amended or subsequent version of that Federal supply classification
				group).
				.
		
